Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-7, 14, 21-26 have been examined.
The remaining claims have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-26 recites the limitation "said tactile input".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 14, 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidman (US 2011/0193795).

Referring to claim 1, Seidman discloses a method for providing economic information based on geographic parameters utilizing a computing device that includes a touch-activated display (e.g. Abstract) comprising:
providing a map for display on said computerized device (e.g. Abstract, Fig. 4 ¶0011);
prior to receiving a first data parameter from a user (e.g., ¶0079, prior to receiving a filter selection), defining a first user-defined area on the map, wherein the first user-defined area is an arbitrarily closed area defined by user input on said touch-activated display (e.g. Fig. 6-7 and ¶¶0052,64-67, the user uses their finger to draw an area and the system then retrieves 
receiving a first user data parameter from a user to initiate providing a first data within the first user-defined area on the map (e.g., Fig. 11, ¶0068 lines 6-9, ¶0079, the system receives a filter selection from the user via the filter buttons on the screen to dynamically filter the results within the area);
providing the first data relating to the first user data parameter in the user-defined area selected by the user (e.g., Fig. 11 and ¶0079, the results on the screen are dynamically filtered based on the filter selections by the user), wherein the user data parameter is selected from the group consisting of economic data, community data, sales data, supply data, price data, and distress data (e.g., Fig. 11, the type of restaurant constitutes supply data, such as “American” or “Bagels & Donuts”);
receiving a second user data parameter from a user to initiate providing a second data within the first user-defined area on the map (e.g., Fig. 11, ¶0068 lines 6-9, ¶0079, the user may scroll the wheel to different selections which causes the system to dynamically filter the results based on the selection, so in figure 11 a user can first select “Bagel and Donuts” as a first user data parameter and then scroll to “American” and select that as a second user data parameter);
providing the second data relating to the second user data parameter in the first user-defined area selected by the user (e.g., Fig. 11 and ¶0079, the results on the screen are dynamically filtered based on the filter selections by 

Referring to claim 4, Seidman also discloses the method of claim 1 further comprising the step defining a second user-defined area on the map, wherein the second user-defined area is a larger geographic area that includes the first user-defined area and wherein said first data and said second data are provided for said second user-defined area (e.g., ¶¶0051-0053, the user can draw a circle as the first user-defined area as seen in figure 11 and then draw a square as a second user-defined area to encompass additional items seen inside figure 11 but not contained within the first user-defined area as seen in figure 11).

Referring to claim 5, Seidman further discloses the method of claim 4 wherein the second user-defined area is selected from the group consisting of zip code, county, state, and nation (e.g., Fig. 6, a state such as California “CA”).

Referring to claim 6, Seidman further discloses the method of claim 1 wherein the step of providing the first data relating to the user-defined area comprises displaying the first data relating to the first user-defined area on the map, and wherein the data is displayed within the first user-defined area on the map (e.g., Fig. 11 and ¶0079).

Referring to claim 14, the limitations in apparatus claim 14 closely parallel the limitations of method claim 1 and are therefore rejected under the same reasons and rationale (e.g., also see ¶¶116-0120).

Referring to claims 23-24, these claims are similar to claims 4-5 and therefore rejected under the same reasons and rationale.

Referring to claims 25-26, Seidman further discloses the system of claim 14 and further wherein said user input is by tactile input by user’s finger or stylus (e.g. ¶¶0049-0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 7, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seidman in view of Arutunian et al., US 2006/0200311 A1, previously cited (hereafter referred to as “Arutunian”).

Referring to claim 2, Seidman teaches the method of claim 1 but does not specifically teach the method of claim 1 further comprising providing the first data and the second data in the form of one or more of a chart, graph, table, and spreadsheet. Arutunian teaches a system and method for providing information including providing a map for display on a device (e.g. Figs. 4A, 4B, 5A and 5B); receiving a user-defined area on the map (e.g. Figs. 4C and 4D and ¶¶0021,52); and providing data relating to the user-defined area in the form of one or more of a chart, graph, table, and spreadsheet (e.g. Figs. 5C-9E and ¶¶0060-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Seidman would continue to teach providing the first data and the second data, except that now it would be provided in the form of a chart, graph, table, and spreadsheet according to the teachings of Arutunian. This is a predictable result of the combination.

Referring to claim 3, Seidman teaches the method of claim 2, wherein first data is a graph including an X and Y axis (see Arutunian Fig. 9A-9E).

Referring to claim 7, Seidman teaches the method of claim 6 wherein the data is overlaid on the map (e.g. Fig. 8 and ¶¶0067 and 0068), but does not specifically teach the data is displayed as an intensity map overlaying the map. The examiner notes that the exact type of display of the data is given little patentable weight as it does not affect the way the step of displaying is performed, just the picture/text of the display. However, to expedite prosecution, the examiner cites Arutunian that teaches a system and method for providing information providing information including providing a map for display on a device (e.g. Figs. 4A, 4B, 5A and 5B); receiving a user-defined area on the map (e.g. Figs. 4C and 4D and ¶¶0021,52); providing data relating to the user-defined area in the form of one or more of a chart, graph, table, and spreadsheet (e.g. Figs. 5C-9E and ¶¶0060-63) and the known technique of the data being displayed as an intensity map overlaying the map (e.g. Figs. 4D and 5B-7 and ¶¶0059-62). This known technique is applicable to the method of Seidman as they both share characteristics and capabilities, namely they are directed to providing information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to apply the known techniques of Arutunian to the teachings of Seidman because it would have yielded predictable results. Specifically, Seidman would continue to teach displaying the data except that now the data would be displayed as an intensity map overlaying the map according to the teachings of Arutunian. This is a predictable result of the combination.
Further, having the overlaid map display of Seidman include the intensity map as taught by Arutunian would have been recognized by those of ordinary skill in the art as 

Referring to claims 21-22, these claims are similar to claims 2-3 and therefore rejected under the same reasons and rationale.

Response to Arguments
I.	The applicant argues on pages 9-10 of the remarks that Siedman does not teach wherein the user can select a second data parameter without having to redefine a user-defined area. The examiner respectfully disagrees as Siedman teaches that a user can select different data parameters by “scrolling the wheel to different selections” to dynamically filter the results, which is all done within the same user-defined area as seen in figure 11 and as described by paragraph [0079]. For these reasons, the applicant’s arguments are not persuasive.
II.	The applicant respectfully argues on pages 10-11 that the “filtering” of results in Siedman is different from the applicant’s invention because the in the applicant’s invention a user can perform “a whole new search”. The examiner notes that this argument is moot because the applicant has not claimed “a whole new search”. Further, even if the applicant claimed a “whole new search”, such a concept is very broad and filtering results may in fact constitute a “whole new search” depending on the claimed language. For these reasons, the applicant’s arguments are not persuasive.
III.	The remainder of the applicant’s arguments are directed at newly amended limitations which have been fully addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.